UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2457


In re: JEFFREY A. MARTINOVICH,

             Petitioner.


                          On Petition for Writ of Mandamus.
              (4:12-cr-00101-AWA-RJK-1; 4:15-cr-00050-AWA-LRL-1)


Submitted: March 30, 2018                                         Decided: April 6, 2018


Before DUNCAN, WYNN, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jeffrey A. Martinovich, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jeffrey A. Martinovich petitions for a writ of mandamus seeking an order to

disqualify the district court judge presiding over his 28 U.S.C. § 2255 (2012) motion.

We conclude that Martinovich is not entitled to mandamus relief.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Kerr v. U.S. Dist. Court, 426 U.S. 394, 402 (1976); United States v.

Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003). Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought. In re First Fed. Sav. &

Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988). Martinovich’s allegations do not meet

these standards.

       Accordingly, although we grant leave to proceed in forma pauperis, we deny the

petition for writ of mandamus. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                     PETITION DENIED




                                            2